Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	Claims 1-20 are pending.

Claim Rejections – 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  3§ U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 8, 11-13, 17 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Hon et al. (US 20070198534 A1) hereinafter referred as  Hon in view of Richter et al. (US 20120331067 A1) hereinafter referred as Richter.

Regarding claim 1,  Hon discloses a method comprising: 
sending session information to a collaboration service executing on a client computing device (para [0051] FIG. 1A depicts the basic foundation of the invention of system 100A to create a session 140 in shared spaces 140a to 140c for multiple users to collaborate on a web-based platform with created media-layers 141a to 141c within a network 112 environment. The shared spaces 140a to 140c emulate and share the contents of the session 140 where executable machine codes in both the client or user machines 130 to 134 and the host 102…The state of the session 140 is maintained on the host 102 during a live session 140 then the database 104 at the end of a session. All client or user machines 130 to 134 that are logged into a session 140 are constantly updated with changes to the session 140 in real time. If permissions are granted, any client can initiate a change to the state of the live session. Once this change has been sent, all client machines 130 to 134 are updated with the change);
storing a first configuration file associated with a first managed application installed on the client computing device (para. [0062]  [0064]one of the tools that are loaded is the stage manager 1100b. This tool 1100b, once loaded, looks at the attribute list of the current room for the session. One item on that list is the type of layout to be used on the stage (i.e. first configuration file). If any other layout is defined besides `default`, additional tools 1104b are downloaded to support the additional features. The stage manager 1100b is then provided a list of media-layers 1108b to 1112b. Those media-layers that are listed as `active` should be currently displayed. Active media-layers 1108b and 1112b are accessed, loaded and displayed on the stage 1102b. Once complete, non-active media-layer(s) 1110b are downloaded and stored in cache memory in a prescribed order if this option was selected.  Further, [0006] and [Abstract]  allow multiple users to collaborate on tasks and interact in a shared space session within a network in real-time; using a media application to manage media-layers. Each media-layer serves as a container for multimedia programs or plug-ins[i.e. first managed application]); 
causing the collaboration service executing on the client computing device to render a collaboration feature, in combination with the rendering of the first managed application, based on style information in the first configuration file ([para [0011]-[-[0014], [0020] online Chat--Online chat can refer to any kind of communication over the internet, but is primarily meant to refer to direct 1 on 1 chat or chat rooms, using tools such as instant messenger applications-computer programs, Internet Relay Chat, talkers and possibly MUDs, MUCKs, MUSHes and MOOes. [0021] Room--A Room is a common reference to a `shared space`. A room contains default tools, rules and permissions that are set and controlled by the room administrator. [0022] Space--A shared virtual reference point where as multiple users can interact in real-time upon shared objects. [0023] Stage--A reference coordinate system that informs where media should be displayed. The most typical stage is a two-dimensional Cartesian coordinate system where 0,0 is position in the upper right of the display area. In addition, [0031],[0057] FIG. 1B illustrates the system 100B initiation to create a session 140 of collaboration in media-layered 141d to 141f within space 140d that holds media elements 115a, tools 110d (Flash application tools) or plug-ins 115b and 115c.). 
Hon may not explicitly disclose storing a second configuration file associated with a second managed application installed on the client computing device and causing the collaboration service executing on the client computing device to render the collaboration feature, in combination with the rendering of the second managed application, based on style information in the second configuration file.
However, Richter discloses  storing a second configuration file associated with a second managed application installed on the client computing device (para. [0049] In order to modify the structured document, the social browser extension [i.e. the second managed application] accesses the Document Object Model (DOM) (or other suitable) representation of the currently rendered structured document generated by the web browser... the modified DOM representation [i.e. second configuration file] may display the chat messaging interface as a sidebar or as an overlay panel, the chat messaging interface may display the one or more second users or the messaging controls as highlighted, colored, bolded); and 
causing the collaboration service executing on the client computing device to render the collaboration feature, in combination with the rendering of the second managed application, based on style information in the second configuration file (para [0048] once the click-stream data has been recorded, queried, and results are returned to the social browser application, the social browser extension [i.e. second managed application] may modify the web page to display a chat messaging interface to the first user at the client device, responsive to the indication, display a chat messaging interface to the first user at the client device, as illustrated in step 230. The chat messaging interface includes identifiers for the one or more second users and messaging controls operative to establish a chat session with the one or more second users. [0049] In order to modify the structured document, the social browser extension accesses the Document Object Model (DOM) (or other suitable) representation of the currently rendered structured document generated by the web browser... the modified DOM representation may display the chat messaging interface as a sidebar or as an overlay panel. In particular embodiments, the chat messaging interface may display the one or more second users or the messaging controls as highlighted, colored, bolded, or any other such modification that would indicate that the one or more second users are concurrently accessing the content object).
Therefore, it would have been obvious to one of ordinary skill  before the effective filling date of the claimed invention to modify the teaching of Hon and include storing a second configuration file associated with a second managed application installed on the client computing device and causing the collaboration service executing on the client computing device to render the collaboration feature, in combination with the rendering of the second managed application, based on style information in the second configuration file using the teaching of Richter. One of ordinary skill in the art would have been motivated to do so in order provider multiple collaboration features.

Regarding claim 2,  claim 1 is incorporated and Hon further discloses  wherein the collaboration feature is one of: a text chat application, video chat application, audio chat application, and presence feature (para.[0020] [0020] Online Chat--Online chat can refer to any kind of communication over the internet, but is primarily meant to refer to direct 1 on 1 chat or chat rooms, using tools such as instant messenger applications-computer programs, Internet Relay Chat…).

Regarding claim 3,  claim 1 is incorporated and Hon further discloses , wherein the session information comprises a plurality of collaborators forming a contact list ( [Abstract], para. [0032] When multiple users are logged into the same shared space as a session, each user can become an author to interact, observe and create new media layers with the application program as a plug-in that is native to their machine or downloaded. [0081]The time and space synchronization of content changes and annotations enable users to publish content anywhere on the web, have presence awareness capabilities to know when other users are interacting with that content, and then interact with that user in real-time.

Regarding claim 8,  claim 1 is incorporated and Hon in view of Richter discloses first and second managed applications as discloses in claim 1 above.  Hon further discloses updating the session information of the collaboration feature across the managed application (para.[0051The state of the session 140 is maintained on the host 102 during a live session 140 then the database 104 at the end of a session. All client or user machines 130 to 134 that are logged into a session 140 are constantly updated with changes to the session 140 in real time. If permissions are granted, any client can initiate a change to the state of the live session. Once this change has been sent, all client machines 130 to 134 are updated with the change).

Regarding independent claim 11, the claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  Hon further discloses a system comprising: at least one processor; and at least one memory for storing computer executable instructions, that when executed by the at least one processor (see Figs. 1A1-1C2).
Regarding 12, claim 11 is incorporated. Claim 12 corresponds to claim 2 and is therefore rejected for similar reasoning.
Regarding 13, claim 11 is incorporated. Claim 13 corresponds to claim 3 and is therefore rejected for similar reasoning.
Regarding 17, claim 11 is incorporated. Claim 17corresponds to claim 8 and is therefore rejected for similar reasoning.
Regarding independent claim 20, the claim corresponds to independent claim 1 and is therefore rejected for similar reasoning.  Hon further discloses one or more non-transitory computer-readable storage media comprising instructions that when executed by one or more processors (see Figs. 1A1-1C2).

6.	Claims 4 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Hon et al. (US 20070198534 A1) hereinafter referred as  Hon in view of Richter et al. (US 20120331067 A1) hereinafter referred as Richter and further in view of  Ordogh (US 20150032828 A1) hereinafter referred as Ordogh.

Regarding claim 4,  claim 1 is incorporated and Hon in view of Richter may not explicitly disclose wherein the session information comprises the first configuration file. However, Ordogh  discloses wherein the session information comprises the first configuration file (para. [0027] the Participating Function (PF) to extract various items from a conversation and store the extracted items…the extracted items may include messages, files, and CPM-specific objects, such as session Information objects that contain information about chat sessions; Group State Objects that contain a list of participants that were in a conference at the moment the user left; and identifiers such as the Conversation-ID or the Contribution-ID. These items may be stored into the corresponding Conversation History folder one-by-one, immediately in the case of a live recording, or may be deferred, aggregated, and stored as a whole, after the chat session has concluded)
Therefore, it would have been obvious to one of ordinary skill  before the effective filling date of the claimed invention to modify the teaching of Hon in view of  Richter and include wherein the session information comprises the first configuration file using the teaching of Ordogh. One of ordinary skill in the art would have been motivated to do so in order to efficiently retrieve conversation history.

Regarding 14, claim 11 is incorporated. Claim 14 corresponds to claim 4 and is therefore rejected for similar reasoning.


7.	Claims 5 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Hon et al. (US 20070198534 A1) hereinafter referred as  Hon in view of Richter et al. (US 20120331067 A1) hereinafter referred as Richter and further in view of  Franco et al (US 9338399 B1) hereinafter referred as Franco.

Regarding claim 5,  claim 1 is incorporated and Hon in view of Richter may not explicitly disclose wherein the first configuration file comprises the session information.  However, Franco discloses wherein the first configuration file comprises the session information  (col. 13 lines 35-44 , configuration file 200 of FIG. 2, may be stored at the client 410. The client 410 may be configured to detect an interaction between a user associated with the client 410 and a particular online identity. The interaction may be initiation of a communications session (e.g., an IM communications session, a VoIP session, or a chat session) between the user and the particular online identity based on the user receiving a message (e.g., an IM, a spoken sentence, or a chat message) from the particular online identity or the user sending a message to the online identity) 
Therefore, it would have been obvious to one of ordinary skill  before the effective filling date of the claimed invention to modify the teaching of Hon in view of  Richter and include wherein the first configuration file comprises the session information using the teaching of Franco. One of ordinary skill in the art would have been motivated to do so in order to interact among multiple users.

Regarding 15, claim 11 is incorporated. Claim 15 corresponds to claim 5 and is therefore rejected for similar reasoning.

8.	Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hon et al. (US 20070198534 A1) hereinafter referred as  Hon in view of Richter et al. (US 20120331067 A1) hereinafter referred as Richter and further in view of  Braudes (US 20120259925 A1) hereinafter referred as Braudes.

Regarding claim 6,  claim 1 is incorporated and Hon in view of Richter discloses first managed application as recited in  claim 1 above . Hon in view of Richter  may not explicitly disclose causing, based on the session information, display of a prior state of the collaboration feature. However, Braudes discloses causing, based on the session information, display of a prior state of the collaboration feature (para. [0064] upon receiving the second IM message, the message relay 206 (or the archiving engine 202) can retrieve the conversation ID in the provided message. This conversation ID can be provided to the archive interface 204. The archive interface 204 can locate the conversation ID received from the message relay 206 (or the archiving engine 202) in the archive 106, in step 608. Upon locating the one or more data structures 300 having the same conversation ID 302, the archive interface 204 can retrieve the conversation thread composed of the several messages stored in the message fields 312 of the several data structures 300 in the archive 106, in step 610. The messages may be ordered according to time stamp and provided back to the message relay 206. The message relay 206 can then provide the conversation thread and the new IM message to the recipient, IM client 102c, and provide the previous messages thread to the sender IM client 2b 102b, in step 612. Thus, the message relay 206 sends the past history of the IM session back to the IM client 2b 102b. By sending information through the user interface 420 to the archive interface 204, an IM client 102 can also retrieve the previous message thread. This provision of the previous message thread allows the instant message user interface 402 to display the previous messages sent during the previous IM session when the user was using IM client 2a 102a. Thus, the user can switch IM clients).
Therefore, it would have been obvious to one of ordinary skill  before the effective filling date of the claimed invention to modify the teaching of Hon in view of  Richter and include causing, based on the session information, display of a prior state of the collaboration feature using the teaching of Braudes. One of ordinary skill in the art would have been motivated to do so in order to retrieve messages from the archive associated with the previously established conversation ID. 

Regarding claim 7,  claim 1 is incorporated and Hon in view of Richter discloses second managed application as recited in claim 1 above . Hon in view of Richter  may not explicitly disclose causing, based on the session information, display of a prior state of the collaboration feature. However, Braudes discloses causing, based on the session information, display of a prior state of the collaboration feature (para. [0064] upon receiving the second IM message, the message relay 206 (or the archiving engine 202) can retrieve the conversation ID in the provided message. This conversation ID can be provided to the archive interface 204. The archive interface 204 can locate the conversation ID received from the message relay 206 (or the archiving engine 202) in the archive 106, in step 608. Upon locating the one or more data structures 300 having the same conversation ID 302, the archive interface 204 can retrieve the conversation thread composed of the several messages stored in the message fields 312 of the several data structures 300 in the archive 106, in step 610. The messages may be ordered according to time stamp and provided back to the message relay 206. The message relay 206 can then provide the conversation thread and the new IM message to the recipient, IM client 102c, and provide the previous messages thread to the sender IM client 2b 102b, in step 612. Thus, the message relay 206 sends the past history of the IM session back to the IM client 2b 102b. By sending information through the user interface 420 to the archive interface 204, an IM client 102 can also retrieve the previous message thread. This provision of the previous message thread allows the instant message user interface 402 to display the previous messages sent during the previous IM session when the user was using IM client 2a 102a. Thus, the user can switch IM clients).
Therefore, it would have been obvious to one of ordinary skill  before the effective filling date of the claimed invention to modify the teaching of Hon in view of  Richter and include causing, based on the session information, display of a prior state of the collaboration feature using the teaching of Braudes. One of ordinary skill in the art would have been motivated to do so in order to retrieve messages from the archive associated with the previously established conversation ID. 

Regarding 16, claim 11 is incorporated. Claim 16 corresponds to claim 6 and is therefore rejected for similar reasoning.

9.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hon et al. (US 20070198534 A1) hereinafter referred as  Hon in view of Richter et al. (US 20120331067 A1) hereinafter referred as Richter and further in view of Yoakum et al. (US 20120158849 A1) herein after referred as Yoakum.
Regarding claim 9,  claim 1 is incorporated and Hon in view of Richter discloses execution of the first and second managed applications. Hon in view of Richter may not explicitly disclose maintaining the session information via the collaboration feature after execution of the applications are terminated.  However, Yoakum discloses maintaining the session information via the collaboration feature after execution of the applications are terminated (para. [0051],[0055] selecting the desired collaboration session after the termination of the collaboration session)
Therefore, it would have been obvious to one of ordinary skill  before the effective filling date of the claimed invention to modify the teaching of Hon in view of  Richter and include maintaining the session information via the collaboration feature after execution of the applications are terminated using the teaching of Yoakum. One of ordinary skill in the art would have been motivated to do so in order to provide collaboration  timeline that identifies artifacts generated by collaboration applications during a collaboration session.

Regarding 18, claim 11 is incorporated. Claim 18 corresponds to claim 9 and is therefore rejected for similar reasoning.

Allowable Subject Matter
10.       Claims 10 and 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        


/JONATHAN A BUI/Primary Examiner, Art Unit 2448